DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/06/2021.

Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 6, the limitation “the flow path wall element is further divided by forming an in-element notch” in ll. 2-3 is indefinite, in context, since it cannot be 
Claim 6 is rejected under 35 U.S.C. 112 (b), as the dependency is unknown. Therefore, the limitations contained therein are unclear, since it cannot be discerned what metes and bounds are afforded Claim 6. For Examination purposes, Claim 6 will be examined as dependent from independent Claim 1.
Claim 6 recites the limitation "the " in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (USP 7334631) hereinafter referred to as Kato.
Regarding Claim 1, Kato discloses bulkhead heat exchanger (shown in figure 1) comprising: 
a first bulkhead (shown in figure 1, being the bottom surface of the first heat exchange plate (2)); 
a second bulkhead (shown in figure 1, being the bottom surface of the second heat exchange plate (3)); and 
a plurality of flow path walls (9) which divide a space formed between the first bulkhead and the second bulkhead into a plurality of first flow paths (shown in figure 2), wherein
 the first bulkhead and the second bulkhead separate the plurality of first flow paths from second flow paths through which a second fluid different from a first fluid flowing through the plurality of first flow paths flows (“In FIG. 1, thin metal plates 2, through which a high-temperature (hot) side fluid flows, and thin metal plates 3, through which a low-temperature (cold) side fluid flows, are stacked”, col. 5), the plurality of flow path walls have a plurality of wall surfaces, and the plurality of wall surfaces conform to sine curves different from each other, respectively (shown in figure 2, wherein the sine curves are offset from one another).
Regarding Claim 6, as best understood, Kato further discloses the flow path wall element (shown in figure 2, being the individual sections of the fins (9)) is further divided by forming an in-element notch (as shown in figure 2, the spaces formed 
Regarding Claim 8, Kato further discloses a sidewall which forms a sidewall surface on an end of the space, wherein the sidewall surface conforms to another sine curve having the same period as that of the sine curves (shown in figures 1 and 3, wherein the sidewalls of the flow paths having the fins (9) contain a sine curve).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (USP 7334631) as applied in Claims 1, 6 and 8 above. 
Regarding Claim 9, Kato further teaches a value obtained by dividing a value of an interval between the plurality of flow path walls (shown in figure 10, flow channel width 1.9mm) by an interval between the first bulkhead and the second bulkhead (shown in figure 10, flow channel depth .94mm). 
Kato fails to explicitly disclose a value obtained by dividing a minimum value of an interval between the plurality of flow path walls by an interval between the first bulkhead and the second bulkhead is larger than 2.5 and smaller than 6. However, Kato discloses that the flow channel size relative to the heat exchanger plate is related to pressure drop and heat transfer as shown in figures 10 and 12, and that the minimum value of an interval between the plurality of flow path walls being divided by an interval between the first bulkhead and the second bulkhead defines a value. Therefore, the aforementioned value is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a larger interval between the plurality of flow path walls results in less flow paths, less turbulence (less heat exchange) and less pressure drop and vice versa. A larger interval between the first bulkhead and the second bulkhead results in less plates in the heat exchanger stack, less turbulence (less heat exchange) experienced by the working fluid and less pressure drop. The ratio between the aforementioned values is understood to affect the pressure drop and heat exchange between the two working fluids as proffered by Kato in figures 10 and 13. Therefore, since the general conditions of the claim, i.e. that a value obtained by dividing a value of an interval between the plurality of flow path walls by an interval between the first bulkhead and the second bulkhead, were disclosed in the prior art by Kato, it is not inventive to discover the optimum workable range by See MPEP 2144.05 II. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PAUL ALVARE/Primary Examiner, Art Unit 3763